Citation Nr: 1547457	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and adjustment disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for left knee disability.
 

REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran was in the Army National Guard from August 2003 to August 2009.  He served on active duty from March 2004 to July 2004 and January 2005 to July 2006, including service in Iraq.  The Veteran received the Combat Infantryman Badge (CIB).

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied service connection for PTSD, migraines, and meniscal tear in the left knee.  In November 2010, the Veteran filed a notice of disagreement.  In April 2011, the RO issued a statement of the case (SOC) and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

As discussed below, it appears that additional service treatment records have been added to the Veteran's claims file that were not considered by the RO, and for which the Veteran has not waived agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).  As the AOJ will have the opportunity to fully review these records on remand, the Veteran is not prejudiced by the Board reviewing such records for the limited purpose of issuing a comprehensive remand. 

As regards characterization of the appeal, the Board notes that, although the RO adjudicated and denied a claim only for service connection for PTSD, the evidence of record reflects additional psychiatric diagnoses of anxiety, depression, and adjustment disorder.  The RO also denied service connection for meniscal tear in the left knee; however, the evidence of record reflects a diagnosis of pes anserine bursitis in the left knee.  To encompass any diagnosed disabilities, the Board has therefore recharacterized these issues more broadly, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  The documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, except for the October 2015 Appellate Brief.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on these claims is warranted. 

In September 2009, the Veteran underwent a VA psychiatric examination in connection with his PTSD claim.  The VA examiner documented the Veteran's reports of his stressors - he saw his friend die from an explosion, he was injured by an explosion, and he had a close call with civilians.  The VA examiner concluded that the Veteran did not meet the PTSD criteria, but diagnosed him with adjustment disorder with depressed mood.  

In February 2011, the Veteran underwent a VA examination of a meniscal tear of his left knee.  The VA examiner diagnosed the Veteran with mild pes anserine bursitis.  The VA examiner opined that the bursitis is not related to his in-service MCL strain and that his bursitis likely did not continue since service.  

However, at the time of both VA examinations, the service treatment records in the claims file were not complete.  While the service treatment records came into the possession of the VA Records Management Center in November 2010, these official service treatment records were not listed in the RO's April 2011 SOC and therefore it appears the RO (and the VA examiners) did not have an opportunity to review them.  The additional records contain relevant information regarding the Veteran's claims.  Therefore, on remand, the AOJ   should reconsider the Veteran's claims in light of the new evidence, undertaking all appropriate actions as a consequence thereof ( to include arranging for further examination(s) or opinion(s), as appropriate).

Prior to any such development and adjudication, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, dated to December 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims file).  Thus, on remand, the AOJ should undertake appropriate action to associate any relevant VA treatment records dated after December 2010 with the claims file.  

Moreover, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards relevant, non-VA treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include e arranging for the Veteran to undergo additional VA examination(s) or obtaining further medical opinion(s), as appropriate), prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the Pittsburgh VAMC (and any associated facility(ies)) all outstanding, relevant records of VA evaluation and/or treatment of the Veteran, to include records dated since December 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo additional VA examination(s) or obtaining further medical opinion(s), as appropriate), adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

